DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: there are no reference characters or description of the sealing rib (claim 11).  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sealing rib of claim 11 must be shown and the flexible lip seal of claim 10 must be more clearly shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 

Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 10, the structure the “flexible lip seal” cannot be determined.  Also it cannot be determined by what means the flexible lip seal has a frictional engagement with the inner surface of the lid assembly.  The disclosure does not describe the flexible lip seal in any additional detail that provides any clarity.  The first lines of page 13 do not describe the flexible lip seal having a frictional engagement.  Referencing figure 14, the reference character 188 seems to point to a semicircle; there is a line between the bump and the rest of the flexible valve member so that it looks as if there is some overlap between parts, it is not clear what structure the semi-circular shape belongs to.  Is there some structure on the inside of the lid that the flexible lip seal engages with?  Is the flexible lip seal simply in contact with the inner surface of the lid assembly?  Furthermore the flexible lip seal, reference character 188, seems to be pointing to different structures in different figures.  For example 188 points to the outside perimeter in fig. 14B.  Applicant must clarify what the structure of the flexible lip seal is in order for claim 10 to be examined since no determination can be made at this time.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inner surface" in line 13.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 10 recites the limitation "the inner surface of the lid" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 17 recites the limitation "the locating boss" and “the boss receiving member”.  There is insufficient antecedent basis for this limitation in the claim. 

The claims not addressed above are rejected because they depend from a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-9, 11-13, 15, 16, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over McNamara et al. (US 2011/0056968) in view of Hakim (US 6357620).
Regarding claim 1, McNamara discloses a non-spill drinking cup valve system comprising: 
a lid assembly (lid 16) and a flexible valve member (50), wherein the flexible valve member is removably attachable to the lid assembly [0021], Fig. 3-5, the lid assembly comprising 
a spout (at 22) having a drinking aperture therein, the spout being generally elongate with a generally rounded or convex tip, fig 3; 
the flexible valve member comprising 
a protruding member (at 56) having a generally rounded or convex tip, fig. 3, and 
a drinking valve element slit in the form of a valve slit (at 62) in the generally rounded or convex tip, which, in use, controls fluid flow into the spout  and out of the drinking aperture, fig 4 [0029], 
wherein the protruding member and the spout are of a complementary shape (fig 3) and, when the lid assembly and the flexible valve member are attached together, the protruding member extends substantially into the spout (fig 3), 
As seen in Fig. 3, the profile of the outer surface of the protruding member following the profile of the inner surface of the spout, such that there is a relatively small clearance between the outer surface of the protruding member and inner surface of the spout.  McNamara discusses how liquid is prevented from escaping when suction is not applied to the spout in the last sentence of [0031], “because the slit 62 is disposed to block passage from the container 12 to the spout 22, as the stem 58 is disposed to block the air exchange aperture and, when properly installed, the lid assembly 15 includes no other openings through which liquid may escape,” it is clear that McNamara intends no liquid to be held between the flexible valve member and the spout when the cup is not being used.  Furthermore, comparing the figures of the instant application and Fig. 3 of McNamara (see annotated figure), the 

    PNG
    media_image1.png
    463
    1180
    media_image1.png
    Greyscale
Hakim is analogous art in regard to sippy cups with slit valves.  Hakim teaches reducing the volume between the valve and the opening of the drinking spout in order to reduce the amount of liquid potentially trapped in the area, fig. 14, Col. 5: 55-65: “Accordingly, this embodiment reduces the space between the valve and the opening of the drinking spout, to reduce the amount of liquid potentially trapped in this area.” 
With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McNamara to minimize the space between the outer top surface of the protruding member and the inner surface of the spout in order to reduce the potential for trapped liquid, as per the teaching of Hakim. 

Regarding claim 2, McNamara further teaches that the drinking valve slit opens in a direction of an applied suction when a user applies suction to the spout, [0030], first sentence.

Regarding claim 5, McNamara teaches all of claim 1, as applied above.  McNamara is silent to the length of the slit of the valve member.  Hakim is analogous art, as described above.  Hakim teaches that the length of the slit is a known variable for determining liquid flow rate, c 6: 54-57: Valves 42 and 45 it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Regarding claims 6 and 11, McNamara further teaches that the flexible valve member further comprises a compression pad, the rib extending around the protruding member 56, best seen in fig. 4, wherein the one or more compression pads engage (are compressed in) an inner wall of the spout, fig. 3.   Since it is not clear what the sealing rib of claim 11 is, an interpretation is made that the rib extending around the protruding member, interpreted as a compression pad in claim 6, can also be called, a sealing rib.  Claim 11 does not depend from claim 6 and circumferential rib on the protruding member 56 meets the claim language of both dependent claims.

Regarding claim 7, McNamara further discloses that the lid assembly comprises a locating boss, 28, the flexible valve member comprises a boss receiving member, 72, and when the lid assembly and the flexible valve member are attached together, the boss receiving member frictionally engages the locating boss, fig 3.  

Regarding claim 8, McNamara further discloses a valve retaining member, stabilizing core, 54, [0029], fig 5, 7.  

Regarding claim 9, McNamara further discloses that the lid assembly comprises one or more posts 28, and the flexible valve member comprises one or more corresponding holes 72 for receiving the posts thereby to locate the flexible valve member, fig 3, 5.  

Regarding claim 12, McNamara further teaches the flexible valve member further comprises an integral removal tab, 66, fig 5, 7.  

Regarding claim 13, McNamara further teaches wherein the flexible valve member comprises silicone, [0010].  

Regarding claim 15 and 16, McNamara further teaches that the lid assembly comprise a food-contact approved thermoplastic polyolefin, polypropylene, [0010].  

Regarding claim 19, McNamara teaches the drinking cup valve system (10) of claim 1 and further teaches a cup base, container 12.  

Regarding claims 20 and 21, McNamara further teaches that the lid assembly and the cup base are secured by a screw thread or a push-fit (“friction fitted” is considered to meet the limitation “push-fit” because the lid is pushed on and frictionally engaged), [0023], first and second sentence.  

Regarding claim 22, McNamara does not teach that the cup base comprises a handle.  Hakim is analogous art, as explained above.  Hakim further teaches a cup base with no handles, one handle, two handles or any number of handles, for the user to grip the cup c 4: 31-35.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cup of McNamara to include handles in order for a user to grip the cup, as per the teaching of Hakim.


Claims 3, 4, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McNamara and Hakim as applied to claim 1 above, and further in view of Lieberman et al. (US 2005/0072788).
Regarding claims 3 and 4, the references applied above teach all of claim 2, as applied above.  the references applied above do not teach the amount of pressure needed to open the drinking valve.  Lieberman is analogous art in regard to sippy cups with slit valves, Fig. 4 and 5.  Lieberman further teaches that it is known to vary the pressure required to open a valve in order to change the flow rate [0088].  The table of values for Valve B, [0084] shows that 0.54 psi, or approximately 37 mbar is required for a flow rate of 0.96 ml/s.  Because it is known, as taught by Lieberman, to provide valves that require different amounts of pressure for allowing flow through the valve of a sippy cup spout, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to modify the structure of the valve of McNamara such that it opens with a predetermined amount of suction including in a range of 15-40 mbar depending on the desired flow rate, as per the teaching of Lieberman and furthermore since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  

Regarding claims 17 and 18, the references applied above teach all of claim 1, as applied above.  the references applied above do not teach a locating boss with a venting aperture.  McNamara teaches a boss at 58 and a venting aperture 24 in a boss receiving member, fig. 3.  The boss is flexibly displaced to allow air exchange, [0030] last sentence.  
Lieberman is analogous art in regard to sippy cups with slit valves, Fig. 4 and 5.  Lieberman teaches a lid assembly at 110, fig. 4, with a boss 117 having a venting aperture 119 and a corresponding boss receiving member, 152, [0044], fig. 4 and 6, and valve slit 160 on a flexible valve member 120.  The boss receiving member improves seal and retention forces, lines 1-2, [0044]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the displacement venting means of McNamara, with a known slit type venting means as taught by Lieberman since the substitution of one known venting means for another yields the expected result of allowing air exchange to enable liquid to flow.  In addition, it would have .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McNamara and Hakim as applied to claim 1 above, and further in view of Coyle et al. (US 2014/0252013).
Regarding claim 14, the references applied above, the references applied above further teach that the flexible valve member is made from silicone.  The references applied above are silent to the hardness of the silicone.  Coyle is analogous art in regard to sippy cups with valves, fig. 3 and 18.  Coyle teaches a flexible valve made from silicone and having a Shore A hardness of 50, [0031], “Valve 35 may be made of Silicone with a durometer between 50 and 70 shore A.”  The hardness of the valve results in varying degrees of flexibility that affect the ability of the valve to open or seal closed.  It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hardness of the flexible valve member of McNamara, including 50 Shore A hardness, as taught by Coyle or in the claimed range, in order to change the flexibility of the valve depending on user needs and ability while maintaining effective valve sealing and further since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705.  The examiner can normally be reached on Monday-Friday (7:30-3:30).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799



/MOLLIE IMPINK/Primary Examiner, Art Unit 3799